Citation Nr: 0840810	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for stomach 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Service connection for stomach disability was denied by a 
March 1999 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for stomach 
disability has not been received since the March 1999 rating 
decision.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied entitlement 
to service connection for stomach disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
March 1999 denial of service connection for stomach 
disability, and the claim of service connection for stomach 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and the applicable laws and 
regulations, and information and evidence necessary to reopen 
his claim of service connection for stomach disability.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any inadequacy in the type of notice addressed in Kent 
has not resulted in prejudice to the veteran in this case.  
The underlying basis for the prior final denial was a lack of 
a nexus between the stomach cancer and service.  The totality 
of the veteran's communications to VA demonstrates that he 
had been fully aware that evidence of causation is necessary 
to prevail.  He has consistently argued that his stomach 
cancer is due to herbicide exposure.  In a July 2005 letter, 
he acknowledged that stomach cancer is not on the list of 
presumptive diseases based on herbicide exposure, but 
indicated that he wished his appeal to continue in case 
stomach cancer was later added.  The Board believes that the 
veteran in this case has been fully aware that the type of 
evidence necessary to prevail on the underlying service 
connection claim is evidence of causation.  

Further, while the notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating 
or effective date for award of benefits will be assigned as 
the claim to reopen is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Duty to Assist

VA has obtained service, private, and VA treatment records.  
The Board notes that a VA examination and opinion are not 
necessary in this matter since no new and material evidence 
has been received to reopen the claim.    

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

Analysis

A review of the record shows that the claim of entitlement to 
service connection for stomach disability was denied by the 
RO in March 1999.  The veteran was informed of the decision 
in April 1999 and failed to file a notice of disagreement to 
initiate an appeal.  The March 1999 decision became final.  
38 U.S.C.A. § 7105.  

A request to reopen the claim was received in June 2003.  By 
rating decision in June 2004, the RO denied the veteran's 
claim to reopen.  The present appeal ensued.  

The request to reopen the veteran's claim for stomach 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and peptic ulcers, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§  3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence of record at the time of the March 1999 
rating decision consisted of the veteran's service treatment 
records; December 1981 treatment records from Plano General 
Hospital; duplicate copies of August 1996 history and 
physical for ulcer of the stomach, report of operation for 
carcinoma of the stomach, and a discharge summary for 
gastrectomy from Trinity/Mother Frances Health System; and 
duplicate copies of an August 1996 medical record from 
Pathology Associates of Tyler, P.A. 

The RO denied the veteran's claim for service connection for 
stomach disability in March 1999 because a positive 
association between the stomach disability and herbicide 
exposure was not found.  Further, stomach disability was not 
shown in service and there had been no objective evidence 
presented to show a nexus, or link, between his disability 
and service.

Evidence received since the March 1999 rating decision 
includes duplicate copies of the veteran's service treatment 
record; duplicate copies of August 1996 history and physical 
documents for ulcer of the stomach, report of operation for 
carcinoma of the stomach, and discharge summary for 
gastrectomy from Trinity/Mother Frances Health System; and 
duplicate copies of an August 1996 record from Pathology 
Associates of Tyler, P.A.  The Board notes, however, that 
this evidence had been previously been submitted and 
therefore is not new evidence.  

Also received were an October 1989 treatment record from 
Lewisville Memorial Hospital that revealed anemia due to 
gastrointestinal bleeding due to acute pyloric ulcer; and a 
March 1991 private medical record from Humana Hospital-
Medical City Dallas showing treatment for peptic ulcer 
disease.

A May 2002 treatment record from E.T.M.C. Physician's Clinic 
reveals that the veteran was seen for fatigue and weakness.  
Status post partial gastrectomy and gastric cancer were 
listed as modifying factors and comorbid diseases, 
respectively.  Clinical impression was partial gastrectomy.  
A June 2002 treatment record from North Texas Healthcare 
Associates lists status post partial gastrectomy for gastric 
cancer under comorbid disease; and clinical impression was 
history of gastric cancer, peptic ulcer disease.  An August 
2002 record from E.T.M.C. Physician's Clinic shows that the 
veteran was seen for a follow-up appointment for abdominal 
pain; and the clinical impression was that abdominal pain 
resolved with question marks preceding the word "adhesion."  

Other evidence received since the March 1999 rating decision 
include August 2003 to November 2005 VA treatment records 
that altogether show treatment for hernia and show a past 
surgical history of abdominal surgery and repair of 
incisional hernia; October 2003 treatment record from 
Margaret R. Hayden, M.D. showing that the abdomen was 
described as soft, non-tender with no organomegaly or mass 
and with bowel sounds normo-active; January 2004 and February 
2004 treatment records from Dr. Hayden showing that the 
veteran's abdomen is described as soft, non-tender, and non-
distended with bowel sounds positive and no 
hepatosplenomegaly and no masses noted; duplicate copies of a 
February 2004 treatment record from Azalea Orthopedic & 
Sports Medicine Clinic showing a past medical history of 
stomach cancer and a past surgical history of vagotomy, 
gastric resection secondary to stomach cancer, hiatal hernia 
repair, and herniorrhaphy; and duplicate copies of March 2004 
treatment records from Texas Spine & Joint Hospital showing 
that the veteran had a past medical history significant for 
stomach cancer and a discharge diagnosis of peptic ulcer 
disease.  One of the March 2004 treatment records form Texas 
Spine & Joint Hospital showed that upon physical examination, 
the veteran's abdomen was described as soft, nontender, 
nondistended with positive bowel sounds, normoactive and no 
hepatosplenomegaly.  Further, there was a May 2005 neurology 
consultation from Rose City Neurology that showed that the 
veteran took medication for gastroesophageal reflux; an 
August 2005 treatment record from Tyler Internal Medical 
Associates showing that the veteran was seen for complaints 
of stomach problems, and clinical impression was epigastric 
pain; and a September 2005 treatment record from Mother 
Frances Hospital showing that the veteran underwent abdominal 
retroperitoneum.
   
Moreover, there were February 2006 and July 2006 treatment 
records from Tyler Internal Medical Associates showing that 
he was seen for follow-up of epigastric pain; and a February 
2006 list of surgeries from what appears to be from Tyler 
Internal Medicine & Associates, P.A. showing that the veteran 
had ulcer surgery in 1991, partial gastrectomy in 1996, and 
hernia surgery in 1996.

Further, there were duplicate copies of a March 2008 
preoperative consultation from Texas Spine & Joint Hospital 
for his back showing a past medical history of cancer of the 
stomach resected, peptic ulcer disease and gastroesophageal 
reflux disease.  Past surgical history reveals status-post 
laminectomy, vagotomy for stomach ulcers, stomach resection 
in and hernia repair.  Review of his gastrointestinal system 
show that his appetite was good and that his bowels were 
normal.  
 
Although the preceding evidence is new in that it was not 
previously submitted, the additional evidence still does not 
contain evidence that the veteran's stomach disability 
occurred in service or show a causal relationship between the 
veteran's stomach disability and either herbicide exposure or 
active duty service.  

The Board acknowledges the veteran's assertions that his 
stomach disability is a result of Agent Orange exposure while 
in service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  
 
The Board concludes that the veteran has not presented new 
and material evidence to reopen his claim of service 
connection for stomach disability.  Accordingly, the Board's 
analysis must end here and the appeal is denied.  See 
38 U.S.C.A. § 5108.


ORDER

The appeal is denied.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


